Citation Nr: 1524094	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Appellant should be recognized as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 1974 and May 1979 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 decision by letter by the Pension Center of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Appellant and the Veteran were married in July 1980

2.  In October 1991, the Superior Court for Crisp County, Georgia entered a judgment of divorce dissolving the marriage between the Appellant and the Veteran.

3.  The Veteran died in July 2007.

4.  At the time of the Veteran's death, the Appellant was not married to the Veteran.


CONCLUSION OF LAW

The Appellant is not recognized as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. §§ 101(3), 103, 1102, (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.50, 3.204, 3.205, 3.206 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The VCAA has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In the present case, the facts are not disputed and there is no legal basis upon which the sought death benefits may be awarded, and the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Facts and Analysis

The Veteran and the Appellant were married in July 1980.  In October 1991, the Superior Court for Crisp County, Georgia entered a judgment of divorce dissolving the marriage between the Appellant and the Veteran.

In July 2007, the Veteran died in New Castle, Pennsylvania, from cardiac dysrhythmia and seizure disorder.  The death certificate indicates the Veteran was divorced.  

The Appellant has admitted in her claim and in other statements that she and the Veteran had divorced and neither one of them remarried.  It is her contention that since she and the Veteran were married for over 11 years before the divorce and neither of them remarried, she is entitled to be recognized as the Veteran's surviving spouse for VA purposes.  

A threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the Appellant is not established as a proper claimant, the claim can proceed no further. The Appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

For the purpose of VA benefits, an individual is the Veteran's surviving spouse if she entered into a marriage with him that is considered valid under the laws of the jurisdiction in which they reside at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  The individual must also have been the lawful spouse of the veteran at the time of his death.  Additionally, she must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, unless the separation was due to the misconduct of, or procured by, the Veteran, without the fault of the spouse.  To qualify as surviving spouse, an appellant must not have remarried, or has not since the death of the Veteran lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

The Board finds the judgment of divorce submitted by the Appellant herself that ended the marriage between the Appellant and the Veteran as persuasive evidence against the claim.  The judgment is a public record and presumed to be an accurate statement of the facts contained therein, unless otherwise rebutted by competent and credible evidence.  Since a surviving spouse is defined by law as a person who was the spouse of the Veteran at the time of the Veteran's death, her divorce from the Veteran bars the Appellant from eligibility for status as the Veteran's surviving spouse.  38 U.S.C.A. § 101(3) ("surviving spouse means . . . a person . . . who was the spouse of a veteran at the time of the veteran's death"); 38 C.F.R. § 3.50(b)(2).

Thus, under the general definition of a surviving spouse, once the Appellant and the Veteran divorced in October 1991, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits. 

There is also no indication that a court of competent jurisdiction voided or modified the decree of divorce, and the Appellant has not argued otherwise.  There is no indication in the record and Appellant does not contend that she has ever attempted to have the divorce decree set aside by the Courts of Georgia, or that she legally remarried the Veteran.  Furthermore, it is not shown that the Superior Court of Crisp County, Georgia, lacked jurisdiction over the Veteran and Appellant or the subject matter of the marriage at the time of the divorce decree.

Based upon the evidence of record, the Board finds that the Appellant and Veteran were legally divorced in October 1991 in accordance with the laws of the State of Georgia and they did not remarry each other so that the Appellant may not be recognized as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.  Therefore, the Board has no legal authority to grant the benefit sought by the Appellant and the claim must be denied.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board is aware that she has been told by other Veterans that she is eligible for survival benefits.  The Board, however, is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b)



ORDER

Recognition of the Appellant as the surviving spouse of the Veteran for the purpose of establishing eligibility for death benefits administered by the Department of Veterans Affairs is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


